Citation Nr: 1241401	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for a low back disability.  

2.  Entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee.  

3.  Entitlement to a disability evaluation in excess of 20 percent for status post cruciate ligament reconstruction of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1983 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During the pendency of this appeal, the Veteran's disability evaluation for his service-connected right knee status post cruciate ligament reconstruction was increased to 20 percent and he was assigned a separate disability evaluation of 10 percent for traumatic arthritis of the right knee.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

These claims were previously remanded by the Board in March 2011 for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by pain, tenderness and limited motion; it is not manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less, a combined thoracolumbar range of motion of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, or ankylosis.  

2.  The Veteran's status post cruciate ligament reconstruction of the right knee is manifested by pain, a history of moderate stability that has resolved and subjective symptoms of buckling; it is not manifested by recurrent subluxation or lateral instability that is "severe" in nature.  

3.  The Veteran's traumatic arthritis of the right knee that has been confirmed by x-ray is manifested by a slightly diminished range of motion that is not painful; it is not manifested by flexion limited to 45 degrees or less, extension limited to 10 degrees or less, or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 5237 (2012).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for status post cruciate ligament reconstruction of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2012).

3.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5256, 5258-63 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided to the Veteran in letters dated May 2005 and May 2008.  While not all necessary notice was provided to the Veteran until after the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in December 2005, January 2009 and April 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the claims file, as well as the Veteran's Social Security Administration (SSA) records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its remand directives March 2011.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional VA treatment records and scheduled the Veteran for more recent VA examinations.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Low Back

For historical purposes, the Veteran was granted service connection for a low back disorder in a January 2003 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5295, effective as of February 1, 2003.  In April 2005, VA received the Veteran's most recent claim for an increased disability evaluation.  This claim was denied in an August 2005 rating decision.  VA received a notice of disagreement to this decision in September 2006, but the 10 percent disability evaluation was continued in a May 2007 statement of the case.  The Veteran appealed this claim to the Board in June 2007.  

The record contains X-rays of the spine from January 2005.  The Veteran reported chronic gradually worsening low back pain with thoracic pain as well over the last five months.  X-rays of the thoracic spine revealed disc space narrowing and osteophytosis in the midthoracic spine.  

The Veteran was subsequently afforded a VA examination of the spine in December 2005.  The Veteran reported pain and stiffness in the lower back.  He denied flare-ups and he was able to walk unaided.  The Veteran denied any effects on his usual occupation, but noted that daily activities were limited with things like bending and tying his shoes.  He also denied being able to do any recreational activities aside from driving.  Thoracolumbar range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 25 degrees, right lateral flexion to 30 degrees and bilateral lateral rotation to 20 degrees.  There was no objective evidence of pain on motion or fatigue, weakness or incoordination.  There were no notable paraspinal muscle spasms and there was no abnormal curvature of the spine.  A neurological examination of the lower extremities was within normal limits.  X-rays revealed mild sacroiliac osteoarthritis with normal disc heights and no fractures.  A diagnosis of a chronic mild low back strain was assigned.  

The record also contains a VA brain and spinal cord examination from January 2009.  The Veteran was diagnosed as status post right middle cerebral artery embolic post-op cerebrovascular accident with residual left and numbness and left hand weakness.  Service connection was granted for this condition and its residuals in a February 2009 rating decision.  It was also noted that the Veteran's low back strain limited him to sedentary employment with frequent breaks for stretching, such as desk work.  A total disability evaluation based on individual unemployability (TDIU) was also granted in the February 2009 rating decision, effective as of December 11, 2007.  

In October 2010, the Veteran was again noted to be suffering from chronic back pain.  A neurological evaluation was performed at this time and deemed to be grossly intact.  A VA treatment record dated January 2012 also noted that the Veteran was neurologically grossly intact.  

The Veteran was most recently afforded a VA examination of the spine in April 2011.  The Veteran reported that his low back pain had worsened since his last examination, particularly when bending over.  There was no history of hospitalization or flare-ups.  The Veteran also denied urinary or fecal incontinence.  However, he did endorse a mild pain in the low back that was constant.  The Veteran's posture was normal, but there was an antalgic gait and lumbar flattening.  There was no ankylosis.  There was evidence of muscle spasms, but the examiner concluded that this was not responsible for the Veteran's abnormal gait or abnormal spinal contour.  Thoracolumbar range of motion was flexion to 80 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees.  There was objective evidence of pain on active motion, but there was no additional limitation after three repetitions.  However, the Veteran did experience facial grimacing at the last 10 degrees of motion.  A neurological examination was performed revealing hypoactive reflexes in the lower extremities.  Sensation was normal, bilaterally.  A motor examination was also normal, revealing normal muscle tone with no atrophy.  The examiner diagnosed the Veteran with a lumbar strain.  Occupational effects were due to decreased mobility and pain and it had a mild to moderate effect on the Veteran's daily activities with a moderate effect on exercise and sports.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his low back disability at any time during the pendency of this claim.  The Veteran's back disability is presently rated under Diagnostic Code 5237.  38 C.F.R. § 4.71a.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  

A higher disability evaluation of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

According to the December 2005 VA examination, the Veteran was capable of forward flexion to 90 degrees without pain.  His combined range of motion was also 215 degrees.  The Veteran denied flare-ups and there was no evidence of any additional limitation of function due to pain, fatigue, weakness or repetitive use.  There were also no muscle spasms, guarding or abnormal spine contour at this time.  As such, the criteria for a higher disability evaluation of 20 percent were not met at this time.  Likewise, the Veteran was capable of forward flexion to 80 degrees during his April 2011 VA examination.  He also had a combined thoracolumbar range of motion of 230 degrees.  The Veteran again denied a history of flare-ups, and while there were muscle spasms, these were not of sufficient severity to result in abnormal gait or spinal contour.  As such, the preponderance of the evidence of record demonstrates that the Veteran's low back disability has been no more than 10 percent disabling throughout the pendency of this claim, as he has maintained flexion in excess of 60 degrees, a combined thoracolumbar range of motion far in excess of 120 degrees and he has not suffered muscle spasms severe enough to result in abnormal gait or spinal contour.  See 38 C.F.R. § 4.71a.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2012).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2012).  

Upon examination in December 2005, there was no evidence of painful motion.  Also, the Veteran has consistently denied a history of flare-ups associated with his low back pain.  While the April 2011 VA examiner noted that the Veteran had objective evidence of pain in the last 10 degrees of motion, this would still mean the Veteran is capable of pain-free flexion to 70 degrees.  His combined range of pain-free thoracolumbar motion would also be 170 degrees (after subtracting 10 degrees from each plane of motion).  Therefore, even when taking the DeLuca criteria into consideration, the Veteran does not meet the criteria for a disability evaluation in excess of 10 percent.  See id.  

The Board has also considered whether a higher rating may be warranted based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See id.  However, the record does not reflect that the Veteran has been diagnosed with intervertebral disc syndrome at any time during the pendency of this claim.  The April 2011 VA examiner also explained that the Veteran did not suffer from any incapacitating episodes due to his back disability.  As such, this formula is not applicable to the Veteran's claim.  

Note 1 to 38 C.F.R. § 4.71a also instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  The Veteran has consistently denied symptoms such as bladder or fecal incontinence.  Also, while there is evidence of impaired reflexes in the lower extremities, this has not been related to the Veteran's low back disability.  According to the January 2009 VA spinal examination, the Veteran was suffering from left-sided numbness and weakness following a cerebrovascular accident.  Service connection has already been established for these conditions.  The December 2005 VA examination report reflects no neurological impairment, and sensation and muscle tone were deemed to be normal upon examination in April 2011.  The Veteran has also not described any radiating symptomatology.  As such, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from any neurological symptomatology secondary to his service-connected low back disability.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation for his low back disability.  However, the Veteran has not provided VA with any evidence or statement indicating how he meets the criteria necessary for a higher disability evaluation.  As such, his assertion is of little probative value.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected low back disability include pain and limitation of motion.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic 5237.  This code allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology did not warranted a disability evaluation in excess of 10 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for a low back disability must be denied.

Right Knee Disabilities

The Veteran was granted service connection for his torn anterior cruciate ligament of the right knee in a January 2003 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5257, effective as of February 1, 2003.  In April 2005, VA received a claim from the Veteran seeking a higher disability evaluation for the right knee.  In a December 2005 rating decision, the Veteran's claim for a higher disability evaluation was denied.  VA received a timely notice of disagreement from the Veteran in September 2006.  In May 2007, the RO increased the Veteran's disability evaluation to 20 percent and assigned a separate 10 percent disability evaluation for traumatic arthritis of the right knee under Diagnostic Codes 5010-5260, effective as of April 22, 2005.  The Veteran appealed these ratings to the Board in June 2007.  

The record contains a June 2005 X-ray of the right knee.  There were no obvious acute fractures or dislocations.  There was mild to moderate narrowing of the knee joint space, however.  There was also moderate flattening of the tibial plateaus with mild osteophytic spurring.  There was minimal degenerative spurring in the patella.  Finally, there were post-operative changes consistent with an ACL repair.  

The record also contains a private knee evaluation performed in June 2005 at the Orthopaedic Associates of Osceola.  It was noted that the Veteran had been experiencing problems with his right knee for a number of years.  The Veteran reported that he continued to have giving way symptoms in the right knee with swelling.  Examination revealed a range of motion from 0 degrees to 120 degrees.  There was mild tenderness around the medial joint line.  Examination revealed anterolateral rotatory instability of the right knee.  

The Veteran was also afforded a VA examination of the right knee in December 2005.  The Veteran described pain, swelling and instability.  He reported the onset of this symptomatology when he would walk or do too much.  It was noted that the Veteran did experience flare-ups and that the extent to which these caused additional limitations of motion or functional impairment was variable.  The Veteran also used a brace or a cane as needed, but he was able to walk unaided.  There was no evidence of dislocation or subluxation.  The Veteran denied any effects on his usual occupation or daily activities, noting that his knee did not bother him in his job as a bus driver.  However, he did note that he missed work about 12 times per year due to knee pain, but that it did not bother his daily activities unless he had a flare-up.  Examination revealed mild tenderness present vaguely along the right knee.  There was no swelling or crepitus, but there was only moderate stability.  Range of motion testing revealed extension to 0 degrees and flexion to 130 degrees without pain.  X-rays revealed mild degenerative joint disease with screw fixation.  The Veteran was diagnosed as status post ACL reconstruction of the right knee.  The examiner concluded that there was no additional limitation of function due to pain, fatigue, weakness, repetitive use or during flare-ups.  

The Veteran was also afforded a VA brain and spinal cord examination in January 2009.  The Veteran was noted to have right knee traumatic arthritis, status post ACL reconstruction.  This limited his employment options to sedentary employment such as a desk job.  According to an October 2010 VA outpatient treatment note, the Veteran's knee was doing well.  It was noted that the Veteran only used occasional medications with nothing regularly.  

The Veteran was most recently afforded a VA examination of the right knee in April 2011.  The Veteran reported that the pain in his right knee had worsened with buckling since his last examination.  It was noted that because of the Veteran's knee pain he was unable to stand for more than a few minutes and unable to walk more than 1 mile.  The Veteran used a brace on an intermittent, yet frequent, basis.  The Veteran's gait was described as antalgic but there was no evidence of abnormal weight bearing of loss of a bone or part of a bone.  Examination revealed crepitation with no instability.  There was also no patellar or meniscus abnormality.  Range of motion testing revealed flexion to 120 degrees and extension to 0 degrees.  There was no objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions.  There was also no ankylosis of the right knee.  The Veteran was diagnosed with a remote history of right ACL repair with residuals.  This resulted in significant occupational effects due to decreased mobility and pain.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for the residuals of his ACL injury and repair.  This disability is presently rated under Diagnostic Code 5257 at 38 C.F.R. § 4.71a.  According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

According to the December 2005 VA examiner, the Veteran had "[m]oderate stability" of the right knee.  It was noted that the Veteran was able to walk unaided and that he only used a brace or cane if he felt it was needed.  The Veteran reported that this condition did not bother him at work and that it limited his daily activities with things like bending and tying shoes.  The Veteran did report subjective symptoms of buckling upon examination in April 2011.  However, examination revealed no objective evidence of instability at this time.  The examiner concluded that there were no active problems with the right knee at this time, aside from the Veteran's description of pain deep in the bone.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2012).  As already noted, a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran was noted to have moderate stability in 2005 and there was no objective evidence of instability in 2011.  While the Veteran has described occasional sensations of buckling, he is still able to perform his activities of daily living.  In addition, the description of the Veteran's knee as having no active problems by the April 2011 VA examiner demonstrates that the Veteran's left knee instability is, at most, moderate in severity.  The Veteran also reported that while he did use a brace frequently, it was not always required.  As such, the preponderance of the evidence demonstrates that the Veteran does not suffer from recurrent subluxation or lateral instability that is "severe" in nature.  

Likewise, the preponderance of the previously outlined evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee.  Traumatic arthritis is rated under Diagnostic Code 5010.  This code instructs the rater to rate it as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

According to the December 2005 VA examination report, the Veteran was capable of flexion to 130 degrees without pain.  A compensable disability evaluation is not warranted unless there is evidence of flexion limited to at least 45 degrees.  See id.  The April 2011 VA examination report again reflects flexion to 130 degrees with no objective evidence of pain on motion.  As such, a higher disability evaluation based on limitation of flexion is not warranted.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Upon VA examination in December 2005 and April 2011, the Veteran was noted to have full extension to 0 degrees.  There was no objective evidence of pain on motion.  As such, a higher disability evaluation is not warranted based on limitation of extension of the right knee.  See id.  

The Board has again considered whether a higher disability evaluation may be warranted due to functional loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, both VA examiners of record concluded that there was no objective evidence of pain on motion.  The December 2005 VA examiner explained that there was no objective evidence of additionally limited function by pain, fatigue, weakness, repetitive use or during flare-ups.  The April 2011 VA examiner also concluded that there was no additional limitation after three repetitions and that there were no active issues at this time.  As such, the preponderance of the evidence demonstrates that a higher disability evaluation based on functional loss is not warranted.  

The Board has also considered whether there are any other applicable diagnostic codes that would permit a higher disability evaluation in this case.  The record reflects that the Veteran has not suffered from ankylosis, impairment of the tibia and fibula, or genu recurvatum of the right knee at any time during the pendency of this claim.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 and 5263.  There were also no abnormalities of the menisci found upon examination in April 2011 and the record contains no evidence of removed or dislocated cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.  As such, there are no other applicable diagnostic codes that would permit a higher or separate disability evaluation in this case.  

The Board again recognizes that the Veteran believes he is entitled to a higher disability evaluation for arthritis of the right knee.  However, the Veteran has not provided VA with any evidence, to include any statement provided by himself or someone who knows him, suggesting that he is entitled to a higher disability evaluation.  The Veteran's representative did note in January 2011 that the Veteran's knee buckled often and that he could not ambulate without the aid of his wife or get out of the bath tub without her assistance.  While the Board has considered these assertions, they do not demonstrate that the Veteran's right knee disability is of such severity as to warrant a higher disability evaluation.  The Veteran's right knee is already rated at 20 percent disabling for moderate instability.  The Veteran's report of his knee buckling often does not demonstrate "severe" instability.  The Veteran only wears a brace intermittently.  The April 2011 VA examiner also found no objective evidence of instability or active issues at the time of examination.  The Board finds these decisive objective findings to be more probative than the vague report of buckling "often."  This assertion fails to demonstrate entitlement to a disability evaluation in excess of 20 percent under Diagnostic Code 5257.  
 
As noted in the previous section, the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  However, the Veteran's symptoms associated with his service-connected right knee disability include pain and slightly limited motion that is not painful.  There are also subjective complaints of knee instability or buckling requiring intermittent use of a knee brace.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-63.  These codes allow for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's left knee symptomatology has not met the criteria for a disability evaluation in excess of 10 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  Also, for the same reasons described above, TDIU is not for consideration.

Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to a disability evaluation in excess of 20 percent for status post cruciate ligament reconstruction of the right knee and entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee must be denied.




ORDER

The claim of entitlement to a disability evaluation in excess of 10 percent for a low back disability is denied.  

The claim of entitlement to a disability evaluation in excess of 20 percent for status post cruciate ligament reconstruction of the right knee is denied.  

The claim of entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


